     Case 2:19-cv-00966-LCB-GMB Document 28 Filed 02/18/21 Page 1 of 3                   FILED
                                                                                2021 Feb-18 AM 08:24
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

AARON MIKE THOMAS,                        )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No.: 2:19-cv-966-LCB-GMB
                                          )
SERGEANT CORDARO D.                       )
MELTON, et al.,                           )
                                          )
       Defendants.

                                     ORDER
      On January 20, 2021, U.S. Magistrate Judge Gray M. Borden issued a Report

and Recommendation in accordance with 28 U.S.C. § 636(b)(1) recommending that

Thomas’s claims against the Alabama Department of Corrections (“ADOC”) be

dismissed with prejudice. (Doc. 27). The Magistrate Judge further recommended

that Melton’s motion for summary judgment (Doc. 23) be granted and Thomas’s

Eighth Amendment excessive force claim be dismissed with prejudice. (Doc. 27).

No party has objected to the Report and Recommendation.

      When a party objects to a portion of a Magistrate Judge’s report or proposed

findings or recommendations, the District Court must conduct a de novo review of

those portions of the report to which the party has specifically objected. 28 U.S.C.

§ 636(b)(1). The unchallenged portions of the Magistrate Judge’s report are

reviewed for clear error. See LoConte v. Dugger, 847 F.2d 745, 750 (11th Cir. 1988).
     Case 2:19-cv-00966-LCB-GMB Document 28 Filed 02/18/21 Page 2 of 3




     Accordingly, having reviewed the proposed findings and recommendations

for clear error, the Court concludes that the Magistrate Judge’s Report and

Recommendation (Doc. 27) should be ACCEPTED and hereby ADOPTS it as the

findings of the Court. The claims against the ADOC are DISMISSED WITH

PREJUDICE. Melton’s Motion for Summary Judgment (Doc. 23) is GRANTED

and Thomas’s excessive-force claim is DISMISSED WITH PREJUDICE.



     DONE and ORDERED this February 17, 2021.



                                _________________________________
                                LILES C. BURKE
                                UNITED STATES DISTRICT JUDGE




                                     2
      Case 2:19-cv-00966-LCB-GMB Document 28 Filed 02/18/21 Page 3 of 3




                               United States Court of Appeals
                                          Eleventh Circuit
                                       56 Forsyth Street, N.W.
                                       Atlanta, Georgia 30303

David J. Smith                                                       In Replying Give Number
Clerk of Court                                                       of Case and Names of Parties


          NOTICE TO PRISONERS CONCERNING CIVIL APPEALS

         The Prison Litigation Reform Act of 1995 (effective April 26, 1996) now REQUIRES that
all prisoners pay the Court’s $500 docket fee plus $5 filing fee (for a total of $505) when appealing
any civil judgment.

        If you wish to appeal in a civil case that Act now requires that upon filing a notice of
appeal you either:

       (1)       Pay the total $505 fee to the clerk of the district court from which
                 this case arose; or

       (2)       arrange to have a prison official certify to the district court from
                 which the appeal arose the average monthly deposits and balances
                 in your prison account for each of the six months preceding the filing
                 of a notice of appeal.

        If you proceed with option (2) above, the Act requires that the district court order you to
pay an initial partial fee of at least 20% of the greater of either the average monthly deposits or
of the average monthly balances shown in your prison account. The remainder of the total $505
fee will thereafter be deducted from your prison account each month that your account balance
exceeds $10. Each such monthly deduction shall equal 20% of all deposits to your prison account
during the previous month, until the total $505 fee is paid. (If your prison account statement shows
that you cannot pay even the required initial partial fee, your appeal may nevertheless proceed,
BUT THE TOTAL $505 FEE WILL BE ASSESSED AGAINST AND WILL BE DEDUCTED
FROM FUTURE DEPOSITS TO YOUR PRISON ACCOUNT.)

        Fees are not refundable, regardless of outcome, and deductions from your prison account
will continue until the total $505 fee is collected, even if an appeal is unsuccessful.


                                                                       David J. Smith
                                                                       Clerk of Court
                                                                                          PLRA Notice



                                                   3
